Citation Nr: 1311818	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  07-37 533	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to a compensable rating for residuals of left second toe injury.

2. Entitlement to service connection for left foot degenerative joint disease.

3. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral knee disability.

4. Entitlement to service connection for bilateral knee disability.

5. Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for back disability.

6. Entitlement to service connection for back disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1979 to July 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2005, October 2009, and January 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1. The Veteran's residuals of left second toe injury is manifested by moderate symptoms.

2. The Veteran's left foot degenerative joint disease did not have onset during and is not related to service.

3. In an October 1998 Board decision, the Board denied the Veteran's claim of entitlement to service connection for bilateral knee disability and back disability and the Veteran did not appeal that decision.

4. Evidence submitted since the October 1998 Board decision is new and material with respect to the Veteran's claim for service connection for bilateral knee disability and back disability.

5. The Veteran's bilateral knee disability did not have onset during and is not related to service.

6. The Veteran's back disability did not have onset during and is not related to service.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating, but not more, for residuals of left second toe injury have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5284 (2012).

2. Service connection for degenerative joint disease of the left foot is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

3. The October 1998 Board decision, which denied entitlement to service connection for bilateral knee disability, is final; new and material evidence has been submitted; and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100 (2012).

4. Service connection for bilateral knee disability is not warranted. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

5. The October 1998 Board decision, which denied entitlement to service connection for back disability, is final; new and material evidence has been submitted, and the Veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1100 (2012).

6. Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The following discussion addresses the Veteran's levels of disability from the time the increased rating claim was filed in July 2007 for residuals of remote injury, left second toe with marked limitation of motion.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. 

The Veteran was afforded a VA feet examination in August 2007.  The examiner stated that there was no obvious deformity of the Veteran's second toe on his left foot.  He noted moderate limited motion to all of the Veteran's toes on his left foot and complaint of pain with motion.  An x-ray taken as part of the examination noted the Veteran's left foot to be normal with no evidence of fractures or dislocations and joint spaces within normal limits.  The Veteran reported wearing an orthopedic shoe and taking pain medication daily due to the pain in his foot, particularly his toe.  He reported flare-ups of worsening pain once a week for which he takes additional pain medication.  He reported only being able to walk 100 yards and stand for only two to three minutes at a time.

In September 2007 the Veteran saw a private doctor, complaining that his second left toe had been swollen and painful for several weeks with sudden onset.  The Veteran reported wearing shoes and walking aggravated the condition.  On examination, the doctor found the toe showed evidence of moderate pain, redness, and warmth.  He noted the proximal interphalangeal joint had limited, painful range of motion.  An x-ray was read as unremarkable.  The doctor diagnosed acute gout in the toe and degenerative joint disease of the left foot and prescribed medication for gout and pain.  In November 2007 the Veteran returned to the private doctor complaining of pain and the doctor noted the toe was swollen and painful to the touch.  He prescribed medication for gout and pain.

The Veteran was afforded a second VA examination in March 2010.  He reported his second toe was tender on manipulation and the examiner found slight decreased range of motion.  An x-ray showed no acute fracture, dislocation, bony destructive lesion, or appreciable deformity of the toe to suggest a prior fracture.  The Veteran reported wearing diabetic shoes and taking pain medication daily.  He said he is able to stand five minutes and walk five minutes.  He reported his foot swells at least twice a week and he has stiffness all of the time.

In August 2010, after removal of a plantar fibroma, a VA doctor of podiatric medicine noted the Veteran's second left toe was slightly swollen.  She stated that an x-ray showed a healed fracture at the lateral base of the middle phalanx and joint space irregularity.  Her impression was degenerative joint disease of the second left toe at the proximal interphalangeal joint.

The Veteran's main complaints regarding his second left toe are pain and reduced range of motion.  The medical evidence supports the existence of both symptoms.  Although the record also shows the Veteran experienced gout on his toe in 2007, the condition resolved, and the evidence does not demonstrate that the gout was related to the Veteran's in-service injury to his toe.  However, the evidence suggests the Veteran's toe disability has worsened.

Under Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a. 

When evaluating disabilities of the joints, consideration must be given to the degree of actual functional impairment demonstrated.  Factors to be considered include pain, fatigue, incoordination, and weakness following repeated movements.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71; DeLuca v. Brown, 8 Vet. App. 202 (1995). 
The Board finds that the Veteran's second left toe disability more nearly approximates the criteria for a 10 percent disability rating. The Veteran's second left toe disability is manifested by pain and reduced range of motion.  

In addition, the Veteran reported increased pain on walking and standing and a decreasing ability to do both for a prolonged length of time.  In March 2010 the Veteran told the VA examiner he could only do either for five minutes at a time.  The Board finds that based on the evidence of record the severity of the overall disability warrants a 10 percent rating for the Veteran's left toe disability.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The evidence does not support a rating higher than 10 percent.  There is nothing in the Veteran's clinical history and current findings that warrants a rating higher than 10 percent for a "moderately severe" impairment of the foot during the appeal period.  

The term "moderately severe" is not defined by regulation; however, the 20 percent rating that it represents is the same rating assigned when there is ankylosis of the subastragalar or tarsal joint in a poor weight-bearing position (Diagnostic Code 5272); when there is ankle ankylosis in a plantar flexed position of less than 30 degrees (Diagnostic Code 5270); or when there is all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, unilaterally (Diagnostic Code 5278).  The Veteran's problems are not of the kind that it may be said that his disability more closely approximates that rating criteria as there is no evidence of abnormal weight bearing, ulcerations, edema, calluses, instability, or abnormal wear pattern of the shoes on physical examination.  While the Veteran may have additional foot problems, the symptoms of his left second toe disability are no more than moderate. 

Even taking into consideration all of the Veteran's cited problems as the Veteran himself has described, there is no a basis to grant an evaluation higher than 10 percent.  In fact, overall, the Veteran's own statements regarding the nature and extent of his symptoms provides the basis to find a higher evaluation is not warranted.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  However, there is no evidence of record showing that the Veteran's range of motion of the second left toe was limited by pain or functional loss.  In fact, the March 2010 examiner specifically noted that the Veteran did not have any change in range of motion on repetitive motion.  Therefore, higher compensation is not warranted under these provisions. 

In sum, the Board finds that based on the evidence of record, the Veteran's disability picture meets the criteria required for a 10 percent rating, and no higher, for his left second toe disability.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's second left toe disability should be increased for any separate periods based on the facts found during the whole appeal period.  The evidence of record in connection with this claim supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

As to whether the record raises the matter of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board finds that the rating criteria considered in this case reasonably describe the Veteran's disability level and symptomatology.  The Veteran's disability picture, including his main complaints of pain and reduced range of motion, is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected second left toe disability is adequate and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

II. Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). A nexus between service and certain chronic disabilities can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present chronic disability and the symptomatology.  38 C.F.R. § 3.303; see also, e.g., Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

Degenerative joint disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

A. Left Foot

The Veteran's service treatment records do not include any record of treatment or diagnosis of degenerative joint disease of the left foot.  Records do show treatment for swelling in the proximal interphalangeal joint of his second digit on his left foot following a stubbed foot in September 1979.  His feet were noted as normal at his discharge examination in 1982.

In September 2007 the Veteran's private physician diagnosed degenerative joint disease of the left foot and acute gout on the second toe of his left foot.  The doctor took x-rays and noted that radiological findings were unremarkable with no evidence of spurring, fracture, or other pathology.

The Veteran's VA medical records contain no diagnosis of degenerative joint disease of the left foot, providing evidence against this claim.  The Veteran underwent a VA feet examination in August 2007.  An x-ray of the left foot taken as part of the examination was read as normal with no evidence of fractures or dislocations and joint spaces within normal limits.  On examination, the Veteran was found to have pain to palpation in the calcaneal area, plantar arch, and toes.

The Veteran underwent a second VA feet examination in March 2010.  An x-ray of the left foot taken as part of the examination was noted to be unremarkable and show no acute fracture, dislocation, or bony destructive lesion.  The examiner found the Veteran had no pain on manipulation of his feet, normal sensation of monofilament, and no swelling, providing evidence against this claim.

Also in March 2010, the Veteran was fitted by the VA for walking shoes.  In June he was diagnosed with a plantar fibromatosis of the left foot.  In August 2010 he underwent surgery, and a VA doctor of podiatric medicine later noted degenerative joint disease at the proximal interphalangeal joint on his second left toe.

In a November 2009 statement the Veteran attributed his left foot disability to his hitting the ground too hard as a paratrooper in service (which the Board concedes could occur).  In a February 2010 statement the Veteran suggested his degenerative joint disease of the left foot was secondary to his service-connected residuals of remote injury, left second toe.

The Board has considered all of the evidence in this matter.  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

Thus, to the extent that the Veteran has opined as to the etiology of his left foot degenerative joint disease, the Board finds he is not competent to do so as such a nexus is not capable of lay observation.  The only medical professionals to diagnose the Veteran with degenerative joint disease of the left foot offered no opinion as to the etiology of the disability.  The best medical evidence in this case does not clearly indicate this problem exist (even the private report provides little object medical evidence to support the finding of DJD).  In this regard, it is important for the Veteran to understand that the problem with his service connected condition is established, but cannot be used as a basis to award him twice for the same problem.  In any event, even if the Board assumes the Veteran has this problem, the best evidence does not indicate a connection between service or a service connected disability. 

Overall, the preponderance of the evidence is against the Veteran's claim for service connection for degenerative joint disease of the left foot.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B. Bilateral Knee

In October 1998 the Board denied the Veteran's claim for service connection for bilateral knee disability.  The Veteran did not appeal the decision.  Unappealed Board decisions are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

In June 2006 the Veteran filed to reopen his claim for bilateral knee disability.  In an October 2007 statement of the case, the RO determined the statements the Veteran made at his informal conference relating his knee disability to his parachute jumps in service and his service records confirming his receipt of the Parachutist Badge constituted new and material evidence.

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Therefore, even though the RO has reopened the claim and adjudicated it on the merits, the Board must first determine if the claim was properly reopened (i.e., if new and material evidence was received), and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2002).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209   (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The October 1998 Board decision denied the Veteran's claim because the evidence did not show a nexus between his bilateral knee disability and his service.  Since the Board decision, the Veteran has submitted additional medical records relating to his knees, including a January 2000 letter from a private doctor opining that the Veteran's left knee problems started while he was in service.

The additional evidence received since the October 1998 Board decision is new, in that it was not previously of record.  Presumed credible, the January 2000 letter supports a nexus between the Veteran's bilateral knee disability and his service.  Therefore, the evidence submitted since the final October 1998 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for bilateral knee disability is properly reopened.

The Veteran has asserted in multiple statements that his current bilateral knee disability is due to repetitive trauma incurred in service as a paratrooper.  According to his DD-214, the Veteran's military occupational specialty was tactical wire operator and he was awarded the Parachutist Badge.  In a June 2008 statement, the Veteran contended he jumped more than the five times required to get his Parachutist Badge.  Although the RO obtained the Veteran's personnel records, a log of the Veteran's jumps was not available, but the fact that he jumped out of planes multiple times is not in dispute. 

His service treatment records show treatment in July 1979 for an abrasion and contusion on his left knee.  In January 1980 he was assessed with a compression injury to his left knee after complaining of having a bruised knee for two days.  Several days later increased crepitus was noted in his left knee.  In February 1980 possible early chondromalacia was noted.  In March 1980 he again sought treatment for his left knee, complaining it had been in pain for eight months.  He reported injuring the knee during basic training.  He was assessed as having possible tendonitis.  On the Veteran's June 1982 separation examination, he listed having bruised knees, although the examiner noted a normal musculoskeletal system and lower extremities upon examination, providing more evidence against this claim of high probative value.

A private medical opinion dated June 1998 states that it is quite possible that the Veteran's degenerative joint disease in his knees is a sequela of injuries the Veteran sustained in service.  The opinion notes that paratroopers are especially prone to that type of injury that may not become noticeable until later in life.  

In this regard, the Board would not dispute any of this report.  The question becomes if this has occurred in this Veteran, or if it is at least as likely as not (50% or greater chance) to have occurred.

In October 1999 the Veteran was seen for a private rheumatologic evaluation.  The report notes that the Veteran reported having injured his knees in service in 1979 and experiencing pain and swelling since that time.  On examination, the doctor found the Veteran's knees has periarticular tenderness with soft tissue swelling and small bilateral effusions of the left knee greater than the right.  The Veteran had a decreased ability to fully flex his knees.  

An x-ray and MRI of the right knee were found to be normal, providing evidence against this claim.

In January 2000, one of the Veteran's private treating doctors wrote a letter stating that the Veteran's left knee problems started while in service and had become progressively worse over the years.

The Veteran was afforded a VA examination in September 2007.  The Veteran told the examiner he had injured his left knee in basic training.  The examiner noted the Veteran had undergone multiple arthroscopic surgeries and assessed him with mild residual degenerative changes.  He noted no objective evidence of ligamental laxity.  The examiner opined that it would be mere speculation to state that any current knee problems are related to the Veteran's service and his parachute jumps.

In August and September 2010 the Veteran made multiple complaints to the VA of knee pain.

An October 2010 private MRI showed in the right knee a partial tear in the proximal patellar tendon, reactive bone marrow edema in the inferior patella, prepatellar bursitis, and mild cartilage loss with a medial femoral condyle chondral ulcer.  The left knee showed chondromalacia.

In February 2011 the Veteran underwent another VA examination.  The examiner diagnosed him with a meniscal tear of his left knee, a Baker's cyst, and mild functional limitations.  In his right knee, the examiner diagnosed a partial tendon tear, bursitis, osteoarthritis, and mild functional limitations.  The Veteran reported that he started having pain in his left knee while jogging and reinjured it playing football in service (importantly, he did not cite the jumps).  He reported his right knee pain began while jogging in service.  After reviewing the Veteran's service treatment records, in June 2011 the VA examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were related to his complaints in service.

To the extent that the Veteran has opined as to the etiology of his bilateral knee disability, the Board finds that while he is competent to report knee pain, he is not competent to opine as to the nexus of his diagnosed disability, including degenerative changes, as such a nexus is not capable of lay observation.  

The Veteran has submitted two private medical opinions connecting his current knee disability to his service.  Examiners in two VA examinations have opined that the Veteran's current knee disability is not related to his service.  After considering all of the opinions, the Board finds that of the VA examiners should be afforded more weight, not because they are VA examiners, but because their opinions are simply of higher probative value.

The first opinion submitted by the Veteran dated in June 1998 is both speculative and its basis is unclear.  The author of the opinion is unclear due to an unreadable signature and a lack of listed credentials.  The opinion also does not indicate whether the writer has a treating relationship with the Veteran or ever actually examined the Veteran or reviewed his records.  Further, the opinion states only that it is "quite possible" that the Veteran's disability has a nexus in service.  The Board finds this opinion too speculative.  See Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).  See also, Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a doctor's opinion was too speculative when stating a disability "may be" related to service because this also was tantamount to saying the disability "may not be" related to service) and  Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also, Perman v. Brown, 5 Vet. App. 227, 241 (1993) and Winsett v. West, 11 Vet. App. 420, 424 (1998).   Thus, the Board gives the June 1998 private medical opinion little probative weight.

The Board also gives little probative weight to the January 2000 private medical opinion submitted by the Veteran.  The opinion, which is written by a treating physician, states only that the Veteran's left knee problems started in service and have become progressively worse.  The opinion offers no rationale or explanation of what of the Veteran's medical history and records were reviewed in reaching that conclusion or if it was based only on the history given by the Veteran.  The opinion has less probative value as it is not supported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, it should be noted that the opinion does not relate the Veteran's right knee pain to service at all.

Both VA examinations included a physical examination, history given by the Veteran, and review of the Veteran's claims file.  The 2007 examiner specifically recognized the nexus opinions given by the Veteran's private doctors.  Both examiners considered the history given by the Veteran, including his report of injuries in service and time as a paratrooper, and the 2011 examiner reviewed October 2010 private MRIs provided by the Veteran.  The Board affords the opinions significant probative weight.

As a preponderance of the evidence does not show a nexus between the Veteran's bilateral knee disability and his service, his claim for service connection is denied.  The Veteran has been diagnosed with a number of conditions in his knees; however, none are a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.

C. Back

In October 1998 the Board denied the Veteran's claim for service connection for a back disability.  The Veteran did not appeal the decision.  As that decision is final, the Veteran must submit new and material evidence to reopen his claim.  38 U.S.C.A. § 5108.

In rating decisions issues in October 2009 and January 2012 and supplemental statements of the case issued in July 2010, February 2012, and October 2012, the RO found that the new evidence submitted by the Veteran since the October 1998 Board decision was not material.

The October 1998 Board decision denied the Veteran's claim because the evidence did not show a nexus between his back disability and his service.  Since the Board decision, the Veteran has submitted additional medical records relating to his back, including a January 2000 letter from a private doctor opining that the Veteran's back problems started while he was in service.

The additional evidence received since the October 1998 Board decision is new, in that it was not previously of record.  Presumed credible, the evidence supports a nexus between the Veteran's back disability and his service.  Therefore, the evidence submitted since the final October 1998 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for back disability is properly reopened.

However, the Board finds the preponderance of the evidence weighs against granting service connection for a back disability.  

The Veteran's service treatment records contain a complaint of back pain in 1982 precipitated by lifting equipment.  He was found to have a muscle strain.  On his separation examination in July 1982, the Veteran noted he had a strained back, although the examiner found his spine to be normal upon examination.

As discussed above, the Board gives little probative weight to the January 2000 private medical opinion submitted by the Veteran.  The opinion states only that the Veteran's back pain began in service and has become progressively worse, without providing any rationale or explanation of what of the Veteran's medical history and records were reviewed in reaching that conclusion.

The Veteran was afforded a VA examination in February 2011.  He told the examiner that he had strained his back in 1982 while lifting a tent.  The examiner diagnosed degenerative disc disease of the lumbar spine with mild functional limitations.  The examiner opined that the Veteran's degenerative disc disease is less likely than not related to his complaints in service.  The examiner explained that the medical expertise does not currently exist to predict the progression of degenerative disc disease in individuals so there is no objective evidence to support worsening beyond natural progression.  The VA examiner's opinion weighs strongly against service connection for the Veteran's back disability.

To the extent that the Veteran has opined as to the etiology of his back disability, the Board finds he is not competent to do so as the etiology of degenerative disc disease is not capable of lay observation.  Thus, the credible and probative evidence of record does not support a finding of a nexus between the Veteran's currently diagnosed degenerative disc disease and his service.  

As a preponderance of the evidence does not show a nexus between the Veteran's back disability and his service, his claim for service connection is denied.  Degenerative disc disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.

III. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in July 2008, October 2008, and February 2011.  In the letters, the RO informed the Veteran of what evidence was required to substantiate the claims for service connection for left foot disability, bilateral knee disability, and back disability and increased rating for residuals of second left toe injury and of the Veteran's and VA's respective duties for obtaining evidence.  In the letter the RO also provided notice with regard to how VA assigns disability ratings and effective dates in the event that service connection is established.  As such, the VCAA duty to notify was satisfied by way of the letters.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records identified by the Veteran.  The Veteran also submitted numerous statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examinations in September 2007, March 2010, and February 2011.  The examiners, all medical professionals, obtained accurate histories and listened to the Veteran's assertions.  The examiners provided the Board with sufficient information to rate the Veteran's toe disability and determine service connection for the Veteran's back, knee, and left foot disabilities.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183.

ORDER

Entitlement to an evaluation of 10 percent, but no higher, for residuals of left second toe injury is granted subject to the regulations for payment of monetary benefits.

Entitlement to service connection for left foot disability is denied.

While the claim is reopened, service connection for bilateral knee disability is denied.

While the claim is reopened, service connection for back disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


